Order entered January 24, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01272-CV

                  IN THE INTEREST OF K.C.E. AND L.T.E., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-55626-2018

                                            ORDER
       Appellant has filed a Suggestion of Bankruptcy stating that he has filed for bankruptcy in

the United States Bankruptcy Court for the Eastern District of Texas.        This automatically

suspends further action in this appeal. See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See id. 8.3.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE